DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, see page 10, first paragraph, filed 04/26/2022, with respect to claims 1 and 15 have been fully considered and are persuasive.  The rejection of claims 1 and 15 has been withdrawn. 

Allowable Subject Matter

Claims 1, 2, and 4 – 21 are allowed.

The following is an examiner’s statement of reasons for allowance:

(Per amendments filed on 04/26/2022)

With respect to claim 1 the prior art discloses A solid-state imaging device, comprising: 
a first electrode including a plurality of electrodes.

However, the prior art does not teach or fairly suggest wherein the plurality of electrodes includes a charge readout electrode, an accumulation electrode, and a discharge electrode; 
a second electrode opposite to the first electrode; 
a photoelectric conversion layer between the first electrode and the second electrode; 
and a voltage applier configured to apply, to at least one of the first electrode or the second electrode, a first voltage that during a charge accumulation period and a second voltage during a charge non-accumulation period, wherein the first voltage is different from the second voltage.

With respect to claim 15 the prior art discloses A method of controlling a solid-state imaging device, the method comprising: 
applying, to at least one of a first electrode of the solid-state imaging device or a second electrode of the solid-state imaging device.

However, the prior art does not teach or fairly suggest a first voltage during a charge accumulation period and a second voltage during a charge non-accumulation period, 
wherein the first voltage is different from the second voltage, 
the first electrode includes a plurality of electrodes, 
the plurality of electrodes includes a charge readout electrode, an accumulation electrode, and a discharge electrode, 
the second electrode is opposite to the first electrode, 
and a photoelectric conversion layer is between the first electrode and the second electrode.

With respect to claim 21 the prior art discloses A solid-state imaging device, comprising: 
a first electrode including a plurality of electrodes; 
a second electrode opposite to the first electrode; 
a photoelectric conversion layer between the first electrode and the second electrode.

However, the prior art does not teach or fairly suggest a voltage applier configured to apply, to at least one of the first electrode or the second electrode, a first voltage during a charge accumulation period and a second voltage during a charge non-accumulation period, wherein the first voltage is different from the second voltage; 
a semiconductor substrate; 
an inorganic photoelectric transducer in the semiconductor substrate; 
and an organic photoelectric transducer on the inorganic photoelectric transducer and a surface side of the semiconductor substrate, 
wherein the organic photoelectric transducer includes the photoelectric conversion layer, 
and the inorganic photoelectric transducer is configured to perform photoelectric conversion in a different wavelength band from the organic photoelectric transducer.

Dependent claims 2, 4 – 14, and 16 - 20 are allowable for at least the reason that they depend on allowable independent claims 1 and 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T MONK whose telephone number is (571)270-7454. The examiner can normally be reached Monday thru Friday 8am to 4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK T MONK/Primary Examiner, Art Unit 2696